Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before                                            Jul 09 2014, 9:53 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

APPELLANT PRO SE:                                        ATTORNEYS FOR APPELLEE:

RICHARD BURRINGTON                                       GREGORY F. ZOELLER
Elkhart, Indiana                                         Attorney General of Indiana

                                                         KATHERINE MODESITT COOPER
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

RICHARD BURRINGTON,                                      )
                                                         )
       Appellant-Defendant,                              )
                                                         )
                vs.                                      )      No. 20A05-1401-CR-40
                                                         )
STATE OF INDIANA,                                        )
                                                         )
       Appellee-Plaintiff.                               )


                      APPEAL FROM THE ELKHART SUPERIOR COURT
                           The Honorable Stephen R. Bowers, Judge
                              Cause No. 20D02-0903-FC-00041


                                                July 9, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Richard Burrington, pro se, appeals the revocation of his probation, contending that

the trial court erred in imposing the balance of his eight-year sentence upon finding that he

violated a condition of his probation. We do not reach the substance of his appeal,

however, because we lack subject matter jurisdiction.

       Appeal dismissed.

       The facts are that Burrington was convicted of burglary as a class C felony and auto

theft as a class D felony. On August 16, 2010, the trial court sentenced Burrington on the

former to eight years with one year suspended and on the latter to two years. The court

ordered that those sentences be served concurrent to one another, and consecutive to the

sentence Burrington received in a separate case. On March 4, 2013, the trial court granted

Burrington’s motion to modify his sentence. The court ordered that Burrington be released

from custody, with a condition that he participate in an adult rehabilitation program for a

period not less than six months, during which time he was ordered to cooperate fully with

the requirements of that program. The court ordered that Burrington’s probation would

expire upon successful completion of the program. Burrington was released on March 11,

2013 and began serving his one-year suspended sentence.

       On April 19, 2013, the State filed a notice of probation violation and a petition to

revoke Burrington’s probation. At a subsequent hearing on that petition, the State alleged

that Burrington failed to complete an in-patient treatment program that was part of the

required adult rehabilitation program. At the August 12, 2013 hearing on the State’s

motion, after finding that Burrington violated his probation, the trial court noted

Burrington’s lengthy criminal history, including seven felony convictions, five

                                             2
misdemeanor convictions, and “more violations that I can count”. Transcript at 5. The

court also noted that Burrington had failed to take advantage of numerous previous

opportunities to rehabilitate. Accordingly, the trial court ordered Burrington to serve the

balance of his sentence in the Indiana Department of Correction, where he could participate

in addiction treatment programs.

       On December 16, 2013, Burrington appealed that ruling under Ind. Code Ann. §

35-38-1-15 (West, Westlaw current with all legislation of the Second Regular Session of

the 118th General Assembly (2014) with effective dates through May 1, 2014) via a motion

to correct erroneous sentence. In that motion, Burrington set forth the following grounds:

       3.     The Court’s Sentencing Order is erroneous on its face in light of the
       statutory authority for the following reasons: The court initially imposed a
       sentence of 8 years with 1 year suspended for probation.

       4.    When petitioner was modified from IDOC by the court so that the
       suspended portion of his sentence would begin on the date of his entry into
       the South Bend Salvation Army’s Adult Rehabilitation Program, the
       suspended portion was still the initial 1 year suspended for probation.

       5.       When the court revoked the defendant’s probation and ordered the
       defendant to serve the balance of his sentence, which was to complete the
       original 8 year sentence with 899 days credit, the court violated statutory
       authority when the court imposed the sentence for probation violation that
       exceeded the 1 year suspended time for probation imposed at the time of the
       initial sentencing.

Appellant’s Appendix at 13.     The court denied the motion on December 19, 2013,

explaining, “Defendant’s motion ignores the fact that the Defendant’s sentence was

modified on 3/11/13 and that the violation occurred after the date of modification.” Id. at

18. Notice of this decision was issued the next day, December 20, 2013. Burrington filed

his notice of appeal on January 23, 2013.

                                            3
       Pursuant to Rule 9(A)(1) of the Indiana Rules Appellate Procedure, in order to

appeal a ruling, a party must file a notice of appeal “within thirty (30) days after the entry

of a Final Judgment is noted in the Chronological Case Summary.”                The CCS in

Burrington’s case reflects that judgment was entered on December 19, 2013 and that notice

was issued on December 20, 2013.          Therefore, pursuant to App. R. 9, taking into

consideration the Martin Luther King Day holiday, Burrington was required to file his

notice of appeal by January 20, 2014. He did not do so until January 23, 2014.

       The timely filing of a notice of appeal is a jurisdictional prerequisite. Tarrance v.

State, 947 N.E.2d 494 (Ind. Ct. App. 2011). Our Supreme Court has held that an untimely

direct appeal “involves subject matter jurisdiction” and not merely the “procedural

requirements to invoke a court’s jurisdiction over a particular case.” Greer v. State 685

N.E.2d 700, 703-04 (Ind. 1997). In fact, “[t]he timely filing of a notice of appeal is a

jurisdictional prerequisite, and failure to conform to the applicable time limits results in

forfeiture of an appeal.” Tarrance v. State, 947 N.E.2d at 495 (quoting Sewell v. State, 939

N.E.2d 686, 686 (Ind. Ct. App. 2010)).

       Burrington did not timely file his notice of appeal and therefore we lack subject

matter jurisdiction over this action. Accordingly, we dismiss.

       Appeal dismissed.

       MATHIAS, J., and PYLE, J., concur.




                                              4